                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                                One Bowling Green
                                             New York, NY 10004−1408


IN RE: Strategic Funding Source, Inc. v. Sterling et al    CASE NO.: 19−01111−scc

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 0




                            NOTICE OF ADJOURNMENT OF HEARING



Please take notice that the pretrial conference scheduled for August 27, 2020 has been adjourned to September 21,
2020 at
11:00 a.m.
This will be a telephonic hearing and participants may register to appear at www.court−solutions.com.

Thank you



Dated: August 25, 2020                                       Vito Genna
                                                             Clerk of the Court
